                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MLC INTELLECTUAL PROPERTY, LLC,                    Case No. 14-cv-03657-SI
                                   8                    Plaintiff,                          ORDER GRANTING IN PART AND
                                                                                            DENYING IN PART MLC'S SECOND
                                   9             v.                                         DAUBERT MOTION RE:
                                                                                            McALEXANDER
                                  10     MICRON TECHNOLOGY, INC.,
                                                                                            Re: Dkt. No. 424
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On June 6, 2019, the Court held a hearing on numerous pretrial motions. For the reasons set

                                  14   forth below, MLC’s second Daubert motion to exclude testimony by Mr. McAlexander is

                                  15   GRANTED in part and DENIED in part.

                                  16          MLC’s motion states that it seeks to “preclude testimony from Mr. McAlexander that the

                                  17   scope of the claims [of the ‘571 patent] changed following the Court’s September 26, 2018

                                  18   Supplemental Claim Construction Order . . . and therefore, have a narrower scope in 2018 than they

                                  19   did during the period of enforceability of the patent (which expired in 2015), including the date of

                                  20   the hypothetical negotiation in late 2006.” Motion at 1 (Dkt. No. 424). In particular, MLC seeks to

                                  21   preclude McAlexander from offering the opinions stated in paragraphs 380-381 of his rebuttal report
                                       in which he states that the scope of the patent “has significantly narrowed since the Hynix, Toshiba,
                                  22
                                       and Samsung agreements were executed – i.e., by virtue of the reexamination and subsequent claim
                                  23
                                       construction that resulted in the Asserted Claims of the ‘571 Patent to all require selection of
                                  24
                                       verification voltages/signals without a resistor ladder . . . Following these developments, the ‘571
                                  25
                                       Patent no longer encompasses products that select a verify reference voltage using a resistor ladder.”
                                  26
                                       McAlexander Rebuttal Report ¶ 380 (Dkt. No. 422-10). McAlexander also opines that “the ‘571
                                  27
                                       Patent is certainly less valuable now than it was at the time of the Hynix, Toshiba, and Samsung
                                  28
                                   1   agreements [because] [b]efore MLCIP’s narrowing of its patent, the ‘571 Patent may have covered

                                   2   certain implementations of multi-level memory using resistor ladders to select one of a plurality of

                                   3   reference voltages/signals.” Id. ¶ 381.

                                   4          The Court GRANTS MLC’s motion as follows: the Court finds that McAlexander may not

                                   5   testify that the ‘571 patent is less valuable now than at the time the Hynix, Toshiba and Samsung

                                   6   licenses were entered into because, as far as the Court is aware, there is no factual predicate

                                   7   regarding what Hynix, Toshiba and Samsung (or any other licensee) understood about the scope of

                                   8   the ‘571 patent (or any other patent in the licensed portfolio), nor is there any evidence about the

                                   9   actual products that were covered by the licenses, including whether any products selected a verify
                                       reference voltage using a resistor ladder. Cf. Wordtech Systems, Inc. v. Integrated Network
                                  10
                                       Solutions, Inc., 609 F.3d 1308, 1320 (Fed. Cir. 2010) (holding patentee’s licenses with third parties
                                  11
                                       for the patents-in-suit did not support hypothetical negotiation damages award because “the two
                                  12
Northern District of California
 United States District Court




                                       lump-sum licenses provide no basis for comparison with INSC’s infringing sales. Neither license
                                  13
                                       describes how the parties calculated each lump sum, the licensees’ intended products, or how many
                                  14
                                       products each licensee expected to produce.”); ResQNet.com, Inc. v. Lansa, Inc., 594 F.3d 860, 870
                                  15
                                       (Fed. Cir. 2010) (comparisons of past patent licenses to the infringement must account for “the
                                  16
                                       technological and economic differences” between them).
                                  17
                                              However, to the extent that MLC argues that “claim construction is irrelevant to computation
                                  18
                                       of the royalty rate in the Georgia-Pacific hypothetical negotiation,” Reply at 2 (Dkt. No. 526), the
                                  19
                                       Court disagrees. The jury will be charged with determining what the result of a hypothetical
                                  20
                                       negotiation would have been, and to that end the jury will consider, inter alia, “the value that the
                                  21
                                       claimed invention contributes to the accused product.” N.D. Cal. Model Patent Jury Instruction 5.7
                                  22
                                       (“Reasonable Royalty”); see also i4i Ltd. P’ship v. Microsoft Corp., 598 F.3d 831, 853 n.3 (Fed.
                                  23
                                       Cir. 2010) (describing the Georgia-Pacific factors, including inter alia “the nature of the patented
                                  24
                                       invention and the benefits to those who have used the invention”); cf. also Riles v. Shell Exploration
                                  25
                                       & Prod. Co., 298 F.3d 1302, 1312 (Fed. Cir. 2002) (accused infringer’s evidence of an available,
                                  26
                                       acceptable, noninfringing alternative to the infringing technology should be considered in the
                                  27
                                       hypothetical negotiation). In order to make that evaluation, the jury will need to be told what the
                                  28
                                                                                         2
                                   1   “claimed invention” is, namely the Court’s claim construction, which includes the supplemental

                                   2   claim construction. The jury will not be told that the scope of the ‘571 patent narrowed as a result

                                   3   of the claim construction, but they will be informed of the scope of the claims so that they can use

                                   4   that information to determine the results of the hypothetical negotiation. MLC asserts that “[w]hile

                                   5   claim construction is relevant to assessing infringement outside the hypothetical negation [sic], that

                                   6   is a liability issue, not a damages issue.” Reply at 2. MLC does not cite any authority for that

                                   7   assertion, and MLC does not explain how the jury would determine the results of a hypothetical

                                   8   negotiation without the aid of the Court’s claim construction in order to understand “the nature of

                                   9   the patented invention.”
                                              Accordingly, the Court GRANTS MLC’s motion to the extent MLC seeks to preclude
                                  10
                                       McAlexander from testifying that the scope of the ‘571 patent was broader and therefore more
                                  11
                                       valuable at the time that the Hynix, Toshiba and Samsung licenses were executed because the Court
                                  12
Northern District of California
 United States District Court




                                       is not aware of any factual predicate regarding those licenses that would support such a statement.
                                  13
                                       If, in fact, there is such evidence, the Court will reevaluate this ruling. In addition, the Court will
                                  14
                                       instruct the jury that they are to consider the claim construction to determine “the nature of the
                                  15
                                       invention” for purposes of determining the results of the hypothetical negotiation, and thus to the
                                  16
                                       extent MLC seeks to preclude any testimony about the scope of the ‘571 patent as it relates to the
                                  17
                                       hypothetical negotiation, MLC’s motion is DENIED.
                                  18
                                  19
                                              IT IS SO ORDERED.
                                  20

                                  21
                                       Dated: July 3, 2019                           ______________________________________
                                  22                                                   SUSAN ILLSTON
                                                                                       United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
